DETAILED ACTION
Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Kunimitsu et al. (JP 2016/169381) is the closest prior art, which teaches a composition comprising an aromatic epoxy resin having at least 3 glycidyl groups in one molecule (para. 15) in an amount of 20-80 parts per 100 parts by mass of the total epoxy resins (para. 25) and an aromatic epoxy resin having two glycidyl groups in one molecule (para. 21).  Since only these two epoxy resins are present, the bifunctional epoxy would be in an amount opposite the trifunctional epoxy, so also 20-80 parts per 100 parts total epoxy.  The reference also teaches a diaminodiphenyl sulfone as a curing agent (para. 27).  The reference, however, does not disclose that a trimer of monomers of component (A) is present and is 3% by mass or less with respect to the total mass of the component (A).  There is no teaching or suggestion found in the prior art to include a trimer of monomers of the component (A) in an amount of 3% by mass or less.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767